Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No Information Disclosure Statement was submitted.
Reason for Allowance
	Claims 1-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s independent claims 1, 11, and 19 recite a particular combination of elements, which is neither taught nor suggested by the prior art. Tomaszewski, Papanikolaou, Taurasi, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However, Tomaszewski, Papanikolaou, and Taurasi do not disclose or suggest the use of an inside handle release mechanism including a link lever, the link lever being operatively connected to an inside door handle and moveable between a home position and a pulled position in response to movement of the inside door handle between a rest position and an actuated position.
Furthermore, Tomaszewski, Papanikolaou, and Taurasi do not disclose or suggest the use of a link lever moveable between an uncoupled position when the power release gear is located in its central-home position and a coupled position when the power release gear is located in its unlocked position, the link lever being disconnected from the actuator lever when located in its uncoupled position and being connected to the actuator lever when located in its coupled position. Moreover, one of ordinary skill in 
Accordingly, applicant’s invention is allowed for these reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675